Citation Nr: 1533247	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-36 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for right upper extremity polyneuropathy.

2. Entitlement to a disability rating in excess of 20 percent for left upper extremity polyneuropathy.

3. Entitlement to a disability rating in excess of 10 percent for right lower extremity polyneuropathy.

4. Entitlement to a disability rating in excess of 10 percent for left lower extremity polyneuropathy.

5. Entitlement to total disability based on individual unemployability (TDIU) due to a service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1983, August 1991 to February 1992, and February 2003 to September 2005.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the RO increased the Veteran's disability rating from 10 to 30 percent for service-connected right upper extremity polyneuropathy and from 10 to 20 percent for service-connected left upper extremity polyneuropathy effective the date of claim (December 18, 2009).  VA assumes that claimants seek the maximum benefit allowed by law.  See AB v. Brown, 6 Vet. App. 35 (1993).  Because the maximum available benefit has not been awarded, the Veteran's increased initial rating claims for service-connected right and left upper extremity polyneuropathy remain in controversy.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims of entitlement to increased disability ratings for service-connected polyneuropathy of the upper and lower right and left extremities and entitlement to TDIU are remanded for further development, to include a new VA examination.

The Veteran states that VA examination results do not account for the severity of her polyneuropathy symptoms.  March 2010 Notice of Disagreement & June 2015 Appellant's Brief (alleging severe incomplete paralysis of the ulnar nerve and at least moderate incomplete paralysis of the popliteal nerve).  Moreover, the medical evidence provides an incomplete picture of the severity of the Veteran's polyneuropathy symptoms and their limiting effects and does not extend beyond April 2012.  See December 2009 VAMRs (noting greater difficulty handling objects and finding that the Veteran's neuropathy and arthropathy render her unemployable); January 2010 VA Examination Report (noting worsening symptomatology); October 2010 Statement (noting worsening nerve pain over a five-year period); November 2010 VAMRs (describing chronic nerve pain that has worsened since 2003 and forced the Veteran to stop working in February 2010); December 2011 Statement (reporting that the Veteran's polyneuropathy is disabling); but see March 2012 VAMRs (noting reduced pain in the heels with trial Medrol Dosepak).

VA examination findings are also inconclusive.  The January 2010 VA examiner found that the Veteran's polyneuropathy had a significant effect on her work.  However, the February 2010 VA examiner found that the Veteran's service-connected polyneuropathy had no significant effect on her occupation.  During the March 2011 VA examination, the Veteran reported that the burning sensation in all four extremities had become more intense: she drops items more frequently, requires the use a hand crutch to walk effectively, and walks with a limp.  The March 2011 examiner found that the Veteran's polyneuropathy symptoms imposed mild to moderate limitations on sedentary employment.

The possible worsening of the Veteran's service-connected polyneuropathy combined with the length of time since her last examination-over four years-warrants a new VA examination to determine the present severity of her service-connected nerve disabilities.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."), Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous VA examination because a 23-month-old examination was too remote in time to adequately decide the issue of an increased rating).

The issue of entitlement to TDIU has been raised in connection with the evaluation of the Veteran's service-connected polyneuropathy.  See 38 C.F.R. §§ 3.340, 4.16 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).  In January 2011, the Veteran claimed entitlement to TDIU due to her service-connected polyneuropathy and PTSD.  See January 2011 Application for Increased Compensation Based on Unemployability.  The RO did not adjudicate the claim.  The medical evidence and the Veteran's lay statements regarding the effects of her worsening polyneuropathy also suggest that she cannot work due to service-connected disabilities.  See December 2009 & November 2010 VAMRs; March 2011 VA Examination Report; December 2011 Statement; June 2015 Appellant's Brief (suggesting that the Veteran's service-connected disabilities render her unemployable).

The Board has appellate jurisdiction over the issue of entitlement to TDIU by virtue of the Veteran's claim for an increased disability rating for service-connected polyneuropathy.  See Rice, 22 Vet. App. at 453; see also 38 C.F.R. § 19.9 (2014).  Because the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims currently on appeal, it is also remanded for further development.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the other issue).  

On remand, the RO should obtain any outstanding VA medical records.  In addition, the Veteran should be provided with a VA examination and opinion as to the severity of her polyneuropathy as it affects her upper and lower extremities bilaterally and as to whether her service-connected disabilities render her unable to secure or follow substantially gainful employment.

The case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's VA treatment records dated from April 2012 onwards and associate them with the claims file.

2.  Then, schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected polyneuropathy of the upper and lower extremities, bilaterally.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

a. The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ) for the Veteran's service-connected disabilities.

b. The examiner must also address the limitations imposed by each of the Veteran's service-connected disabilities on her ability to obtain and retain employment.

If the VA examiner is unable to determine the limitations imposed by the Veteran's various service-connected disabilities, the RO should schedule a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the extent to which the Veteran's service-connected disabilities , to include polyneuropathy and PTSD, limit her ability to obtain and retain employment.

3.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




